The judgment of the Supreme Court was entered
Per Curiam.
It seems to be clear to us that there was an actual bona fide payment of the $20,000, by each special partner into the hands of the general partners. The special partners were actually paid and each had his own $20,000 in his hands from their former partnership, and made a special deposit of it with Holmes & Co. It is clear that Holmes & Co. had no claim against them and could not retain the money, because they had lent it to the general partners. The general partners were their individual debtors and had parted with the money by making a bona fide payment, if, as the jury have found, the special partners were not privy to the arrangement for the loan and return of the money. They gave their checks, or rather orders, on the special deposit alone, and it was accordingly paid over.
Judgment affirmed.